EXHIBIT 10.10 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”)ismade as of this 9th day of December 2008, by and between BE Aerospace, Inc., a Delaware corporation (the “Company”)and Werner Lieberherr (the “Executive”). RECITALS WHEREAS, the Company wishes to employ the Executive and the Executive wishes to accept such employment on the terms and conditions hereafter set forth; and WHEREAS, the Company wishes to make secure for itself the experience, abilities and services of the Executive and to prevent the loss of such experience, services and abilities; and NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto, each intending to be legally bound, do hereby agree as follows: 1.Employment.The Company shall employ the Executive, and the Executive shall perform services for and continue in the employment of the Company, for an initial period of one(1)year commencing on July 5, 2006 and ending on July 4, 2007; provided, however, that the Executive’s employment hereunder shall automatically be extended from year to year for additional one(1)-year periods on and after July 5, 2007, until either the Company or the Executive gives the other party at least ninety(90)days written notice prior to the then-applicable “Expiration Date” (as hereinafter defined) of its or his desire to terminate this Agreement, unless the Executive’s employment is terminated earlier pursuant to this Agreement.For purposes of this Agreement (i)the term “Employment Term”shall mean the initial one(1)year period and all automatic one(1) year extensions thereof, and (ii)the term “Expiration Date”shall mean July 4 of calendar year 2007 or any subsequent calendar year if the Employment Term is extended on and after July 4, 2007. 2.Position and Duties.The Executive shall serve the Company in the capacity of Vice President and General Manager, Commercial Aircraft Products Group, and shall be accountable to, and shall have such other powers, duties and responsibilities, consistent with this capacity, as may from time to time be prescribed by the President and Chief Operating Officer of the Company, or his designee.The Executive shall perform and discharge, faithfully, diligently and to the best of his ability, such powers, duties and responsibilities.The Executive shall devote all of his working time and efforts to the business and affairs of the Company. 3.Compensation. (a)Salary.During the Employment Term, the Executive shall receive a salary (the “Salary”)payable at the rate of $416,000 per annum.Such rate shall be subject to adjustment from time to time by the Compensation Committee of the Board of Directors (the “Compensation Committee”); provided, however, that it shall at no time be adjusted below the Salary then in effect.The Salary shall be payable biweekly or in accordance with the Company’s current payroll practices, less all required deductions.The Salary shall be pro-rated for any period of service less than a full year. (b)Incentive Bonus.During the Employment Term, the Executive may receive an incentive performance bonus in accordance with the Company’s executive bonus plan then in effect, as determined by the Compensation Committee in its sole discretion.The incentive bonus shall be paid in accordance with Company policy, but in no event later than March15th of the year following the year in which it is earned. (c)Expenses.During the Employment Term, the Executive shall be entitled to receive prompt reimbursement for all reasonable business expenses incurred by him on behalf of the Company in accordance with the Company’s policies in effect from time to time. (d)Benefits.During the Employment Term, the Executive shall be entitled to participate in or receive benefits under any life or disability insurance, health, pension, retirement, accident, and other employee benefit plans, programs and arrangements made generally available by the Company to its employees, subject to and on a basis consistent with the terms, conditions and overall administration of such plans and arrangements in effect from time to time.In accordance with the Company’s policies in effect from time to time, the Executive shall also be entitled to paid vacation in any fiscal year during the Employment Term as well as all paid holidays given by the Company to its employees. (e)Automobile.During the Employment Term, the Executive shall receive an automobile allowance (the “Automobile Allowance”) of $1,100per month less applicable taxes, payable in accordance with Company policy, but in no event later than March15th of the year following the year in which the Automobile Allowance will accrue. 4.Termination and Compensation Thereon. (a)Termination.Subject to the terms and conditions of this Agreement, the Executive’s employment pursuant to this Agreement may be terminated either by the Executive or the Company at any time and for any reason.The term “Termination Date”shall mean if the Executive’s employment is terminated (i)by his death, the date of his death or (ii)for any other reason, the date on which the Executive incurs a Separation from Service, (as defined below). (b)Death.The Executive’s employment hereunder shall terminate upon his death.In such event, the Company shall, within thirty(30) days following the date of death, pay to such person as the Executive shall have designated in a notice filed with the Company, or, if no such person shall have been designated, to his estate, a lump sum amount equal to the Salary and Automobile Allowance (at the rate in effect as of the Termination Date) payable during the period from the Termination Date through the Expiration Date. (c)Incapacity.If, in the reasonable judgment of the President and Chief Operating Officer, as a result of the Executive’s incapacity due to physical or mental illness, the Executive shall have been absent from his full-time duties as described hereunder for the entire period of six (6) consecutive months (“Incapacity”), the Executive’s employment shall terminate at the end of the six (6)-month period.In such event, upon the Termination Date, the Company shall pay to the Executive a lump sum payment equal to the Salary and Automobile Allowance (at the rate in effect as of the Termination Date) payable during the period from the Termination Date through the Expiration Date.The lump sum payment shall be made within sixty (60) days following the Termination Date, provided that prior to the payment date the Executive signs a waiver and release agreement in the form provided by the Company and such waiver and release becomes effective and irrevocable in its entirety prior to such date. If the waiver and release does not become effective and irrevocable on or prior to the payment date set forth in the preceding sentence, the Company shall have no further obligations pursuant to Sections 4(c) or 4(g).The Company’s obligation to pay the Executive his Salary and Automobile Allowance (to the extent not previously paid) shall terminate if the Executive subsequently takes other employment to the extent of the Executive’s salary and benefits from such subsequent employment.Any dispute between the President and Chief Operating Officer and the Executive with respect to the Executive’s Incapacity shall be settled by reference to a competent medical authority mutually agreed to by the President and Chief Operating Officer and the Executive, whose decision shall be binding on all parties. 2 (d)Termination by the Company for Cause; Resignation by the Executive. (i)If the Company terminates the Executive’s employment for Cause or the Executive resigns his employment for any reason (other than pursuant to Section 4(f)), the Company shall have no further obligations to the Executive hereunder after the Termination Date, except for unpaid Salary and benefits accrued through the Termination Date. (ii)For purposes of this Agreement, “Cause” shall mean (i)the Executive’s material failure, refusal or neglect to perform and discharge his powers, duties and responsibilities hereunder (including duties prescribed by the President and Chief Operating Officer pursuant to Section2 above), other material breach of the terms hereof, or breach of any fiduciary duties Executive may have because of any position Executive holds with the Company or any subsidiary or affiliate thereof; or (ii)a felony conviction or a conviction for any crime involving the Executive’s personal dishonesty or moral turpitude. (e)Termination Without Cause.The Company may terminate the Executive’s employment hereunder at any time without Cause.In such event, the Company shall pay to the Executive a lump sum payment equal to the Salary payable during the period from the Termination Date through the first anniversary of the Expiration Date. The lump sum payment shall be made within sixty (60) days following the Termination Date provided that prior to the payment date the Executive signs a waiver and release agreement in the form provided by the Company and such waiver and release becomes effective and irrevocable in its entirety prior to such date. If the waiver and release does not become effective and irrevocable on or prior to the payment date set forth in the preceding sentence, the Company shall have no further obligations pursuant to Sections 4(e) or 4(g). (f)Change of Control. (i)If a “Change of Control” occurs during the Employment Period and following, or in connection with such Change of Control, the Executive’s employment is terminated by the Company for any reason (other than Cause), or the Executive resigns his employment because any of the Executive’s position, location, powers, duties or responsibilities under Section2 above are materially reduced without his agreement, any compensation or benefit payable or otherwise extended to the Executive hereunder (including without limitation Salary, incentive bonus and fringe benefits as set forth in Section3 above) is eliminated or materially reduced, the Company or its successor in interest shall give prompt notice to the Executive of any such elimination or reduction and pay to the Executive a lump sum amount equal to: 3 (x) the Executive’s Salary (at the rate in effect as of the Termination Date), whichamount shall not be pro-rated and shall be paid in addition to the Salary due and payable under (y) below; and (y) the Salary (at the rate in effect as of the date of the Change of Control) payable during the period from the Termination Date through the Expiration Date. The lump sum payment shall be made within thirty (30) days following the Termination Date. (ii)For purposes of this Agreement, a “Change of
